DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on November 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Group II claim viz., claim 10, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 20-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “so that a solution film higher than the resist pattern is formed” and is not clear as what is meant by higher than the resist pattern since the claim does not recite the height of the resist pattern and the claim does not recite what distance from the substrate, the solution film is being formed.
Claim 3 recites that the water-soluble polymer is a homopolymer or a copolymer of a monomer containing a hydrophilic group or a polycondensate having a hydrophilic group.  However, claim 1 recites that the water-soluble polymer has an OH group.  It is not clear if the hydrophilic group recited in claim 3 refers to the “OH” group recited in claim 1 or not.  Clarification is required.
Claim 20 recites “changing,…….the surface of the substrate supplied with the water-based cleaning solution” and is not clear if the surface of the substrate refers to the surface of the resist pattern on the substrate i.e., the developed substrate or if the surface of the substrate refers to the substrate surface portion that has no resist pattern.  
Claim 21, recites “the aqueous solution of the water-soluble polymer which is present in the liquid state on the substrate”.  However, the preceding step in claim 21 recites that aqueous solution of a water-soluble polymer is coated onto a developed substrate.  It is not clear if the water-soluble polymer present in the liquid state is present on the substrate or the developed substrate.  Correction is required.
Response to Arguments
Applicant’s arguments, see Amendment in the RCE filed, August 31, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 112 (a) and the rejection(s) of claim 20 under 35 U.S.C. 101, and the rejection(s) of 21-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-9, and 20-28, see paragraph no. 5, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 28, 2022.